J-S24044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.A.G.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    J.W.G., JR.                                :
                                               :
                       Appellant               :   No. 36 WDA 2017

                       Appeal from the Order December 7, 2016
                  In the Court of Common Pleas of Clearfield County
                        Civil Division at No(s): 2013-2003-CD


BEFORE:       PANELLA, STABILE, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                               FILED MAY 22, 2017

         Appellant, J.W.G., Jr. (“Father”), files this appeal from the order dated

December 7, 2016, and entered December 8, 2016, in the Clearfield County

Court of Common Pleas by the Honorable Paul E. Cherry, denying his

petition for modification of custody of son, J.W.G., III, born in February of

2001, and daughter, L.G.G., born in August of 2010 (collectively, the

“Children”), and maintaining primary physical custody with L.A.G. (“Mother”)

and partial physical custody with Father.          After review, we affirm the trial

court’s order.

         The trial court summarized the relevant procedural and factual history

as follows:
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S24044-17


             Mother and Father separated in November of 2013. After
      being unable to agree to a custody arrangement for the children,
      Mother filed a Complaint for Custody on December 2, 2013. The
      [c]ourt thereupon ordered the parties to participate in a custody
      mediation conference, which was held on February 7, 2014.
      Said mediation ultimately proved to be fruitless. Therefore, a
      Custody Trial was held on May 14, 2014, which culminated in
      this [c]ourt’s Order dated June 25, 2014. Pursuant to the June
      25, 2014 Order, the parties were awarded joint legal custody
      and Mother was awarded primary physical custody of the
      children subject to periods of partial custody with Father. The
      Order, which remains in effect, grants Father periods of partial
      custody every other weekend and overnight every Wednesday
      during the school year. During the summer months, the Order
      provides that the parties alternate physical custody on a weekly
      basis.   Additionally, the Order sets forth a shared holiday
      arrangement for the custody of the children.
            On March 23, 2015, Father filed a Petition for Modification
      seeking primary physical custody and full legal custody of the
      children. Following Mediation, Father filed a Motion for Custody
      Evaluation on August 3, 2015 and an Amended Motion for
      Evaluation on August 13, 2015. Pursuant to Order of [c]ourt
      dated September 8, 2015, which was entered by agreement of
      the parties, the [c]ourt ordered an evaluation with Bobbie [sic]
      Dawley Kissman (hereinafter “Ms. Kissman”), a licensed
      psychologist. Said evaluation began in late October, 2015 and
      concluded on December 30, 2015. [Ms.] Kissman’s custody
      evaluation was then provided to the [c]ourt and to counsel for
      parties on or about January 14, 2016.

Trial Court Opinion and Order, filed 12/8/16, at 1-2.

      The trial court conducted hearings with regard to Father’s petition over

three days, June 30, 2016, July 27, 2016, and July 28, 2016. Father and

Mother, who were both represented by counsel, each testified on their own

behalf. The trial court additionally heard from: Bobbi D. Kissman, licensed




                                    -2-
J-S24044-17


psychologist, who conducted a custody evaluation;1 Danielle Mangene,

Director of Childcare, Calvary Kidcare, where L.G.G. attended preschool;

C.G., paternal aunt; W.D.H., Jr., Mother’s boyfriend; and G.G., maternal

grandfather.2

       By order dated December 7, 2016, and entered December 8, 2016,

the trial court denied Father’s petition for modification of custody. 3 The trial

court maintained primary physical custody with Mother and partial physical

custody with Father.         As it relates to Father’s physical custody of the

Children, the trial court altered Father’s physical custody of L.G.G. during

the school year.4        Further, the trial court found that Father’s physical

custody of J.W.G., III, should be as agreed by Father and child. The trial
____________________________________________


1
  Ms. Kissman’s report was marked and admitted as Defendant’s Exhibit 2 on
June 30, 2016.
2
  The trial court also interviewed the Children on July 28, 2016. See Notes
of Testimony (“N.T.”), 7/28/16, at 18. Upon review of the certified record,
these interviews were not transcribed. However, neither party raises this as
an issue, nor do they suggest any dispute as to the Children’s statements.
3
  The trial court issued an opinion with its order addressing each of the
factors enumerated in 23 Pa.C.S. § 5328(a) and, upon appeal, did not issue
a supplemental or further opinion. See Trial Court Opinion and Order, filed
12/8/16, at 1-13; Letter, 1/9/17.
4
  During the school year, Father was awarded physical custody of L.G.G.
every other Wednesday from the end of the school day until the end of the
school day on Thursday, and on Friday after school until Sunday at 8:00
p.m. On the alternate weeks, in which Father does not have Wednesday
through Thursday and weekend custody, Father was awarded custody on
Tuesday and Thursday from 4:00 p.m. to 8:00 p.m. Trial Court Opinion and
Order, filed 12/8/16, at 13.



                                           -3-
J-S24044-17


court additionally directed Father, Mother, and J.W.G., III, to attend

counseling and comply with all recommendations therein.          On January 3,

2017, Father, through counsel, filed a notice of appeal, along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues for our review:

      I.     Whether the [t]rial [c]ourt abused its discretion in failing
             to recognize that Mother’s conduct revealed a pattern of
             her failing to promote and encourage a relationship
             between the children and Father?
      II.    Whether the [t]rial [c]ourt abused its discretion in finding
             that Mother had not attempted to turn the children against
             their Father?
      III.   Whether the [t]rial [c]ourt mischaracterized the expert
             report of the custody evaluator in order to support its
             decision to award Mother primary physical custody of both
             children?
      IV.    Whether the [t][rial [c]ourt abused its discretion in finding,
             after review of the custody factors set forth in 23 Pa.C.S.[]
             § 5328, that the best interests of the children would be
             served by Mother retaining primary physical custody?

Father’s Brief at 5.

      Our standard of review with regard to a custody matter is well-settled:

             In reviewing a custody order, our scope is of the broadest
      type and our standard is abuse of discretion. We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.           We may reject the

                                      -4-
J-S24044-17


     conclusions of the trial court only if they involve an error of law,
     or are unreasonable in light of the sustainable findings of the
     trial court.

V.B. v. J.E.B., 55 A.3d 1193, 1197 (Pa.Super. 2012) (citations omitted).

     “When a trial court orders a form of custody, the best interest of
     the child is paramount.”      S.W.D. v. S.A.R., 96 A.3d 396
     (Pa.Super. 2014) (citation omitted).        The factors to be
     considered by a court when awarding custody are set forth at 23
     Pa.C.S. § 5328(a).

E.R. v. J.N.B., 129 A.3d 521, 527 (Pa.Super. 2015).

     Section 5328 provides as follows:

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

           (1) Which party is more likely to encourage and
           permit frequent and continuing contact between the
           child and another party.

           (2) The present and past abuse committed by a
           party or member of the party’s household, whether
           there is a continued risk of harm to the child or an
           abused party and which party can better provide
           adequate physical safeguards and supervision of the
           child.

           (2.1) The information set forth in section 5329.1(a)
           (relating to consideration of child abuse and
           involvement with protective services).

           (3) The parental duties performed by each party on
           behalf of the child.

           (4) The need for stability and continuity in the child’s
           education, family life and community life.

           (5) The availability of extended family.


                                    -5-
J-S24044-17


           (6) The child’s sibling relationships.

           (7) The well-reasoned preference of the child, based
           on the child’s maturity and judgment.

           (8) The attempts of a parent to turn the child against
           the other parent, except in cases of domestic
           violence where reasonable safety measures are
           necessary to protect the child from harm.

           (9) Which party is more likely to maintain a loving,
           stable, consistent and nurturing relationship with the
           child adequate for the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
           physical, emotional, developmental, educational and
           special needs of the child.

           (11) The proximity of the residences of the parties.

           (12) Each party’s availability to care for the child or
           ability to make appropriate child-care arrangements.

           (13) The level of conflict between the parties and the
           willingness and ability of the parties to cooperate
           with one another. A party’s effort to protect a child
           from abuse by another party is not evidence of
           unwillingness or inability to cooperate with that
           party.

           (14) The history of drug or alcohol abuse of a party
           or member of a party’s household.

           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     As it relates to expert testimony, we have stated:

           [W]hen expert evaluation is uncontradicted or
           unqualified, a child custody court abuses its fact

                                     -6-
J-S24044-17


            finding discretion if it totally discounts expert
            evaluation. To say that a court cannot discount
            uncontradicted evidence, however, is merely to
            rephrase the requirement that a child custody court’s
            conclusion have competent evidence to support it.
            So long as the trial court’s conclusions are founded
            in the record, the lower court [is] not obligated to
            accept the conclusions of the experts.
      Nomland v. Nomland, 813 A.2d 850, 854 (Pa.Super. 2002)
      (citations and a quotation omitted).      It is not this Court’s
      function to determine whether the trial court reached the “right”
      decision; rather, we must consider whether, “based on the
      evidence presented, given due deference to the trial court’s
      weight and credibility determinations,” the trial court erred or
      abused its discretion in awarding custody to the prevailing party.
      Hanson v. Hanson, 878 A.2d 127, 129 (Pa.Super. 2005).

King v. King, 889 A.2d 630, 632 (Pa.Super. 2005). Further, “the weight to

be given to [expert] testimony is for the trier of fact.”    Rittenhouse v.

Hanks, 777 A.2d 1113, 1116 (Pa.Super. 2001) (citation omitted).

      We consider Father’s first three issues together as we find they are

interrelated in that they all pertain to Mother’s alleged failure to foster a

relationship between and/or attempts to alienate the Children from Father.

Essentially, Father challenges the trial court’s consideration of Section

5328(a)(1) and (8), and its utilization of expert opinion.

      In reviewing Section 5328(a)(1), which party is more likely to

encourage and permit frequent and continuing contact between the child and

another party, and determining that it weighed in favor of Mother, the trial

court indicated that Mother had not denied Father any custodial time. Trial

Court Opinion and Order, filed 12/8/16, at 3. In fact, the trial court found

instances where Mother had offered Father additional custodial time.       Id.

                                     -7-
J-S24044-17


The trial court additionally highlighted that Mother appeared to be the more

willing and effective communicator.   Id. at 4.   Specifically, the trial court

stated as follows:

            The [c]ourt will first examine who is more likely to
      encourage and permit contact between the children and the
      other party. 23 Pa.C.S.[] § 5328(1). During the hearing on this
      matter, it appeared to the [c]ourt that Mother does continue to
      encourage and permit frequent and continued contact between
      the children, particularly [L.G.G.] and Father.      While it is
      important to note that Mother does not permit Father to see his
      children upon each of his requests, Mother still allows the
      children to see Father at times outside of Father’s [c]ourt[-
      o]rdered periods of partial custody. Further, no evidence was
      presented to suggest that Mother denied Father any of his
      regularly scheduled periods of partial custody. Father, however,
      has claimed that Mother has consistently refused to grant him
      additional time with the children, primarily [L.G.G.], since the
      entry of the June 25, 2014, Order. Father presented the [c]ourt
      with an exhibit purporting to be all of the times that he
      requested additional time with [L.G.G.] that were not granted
      and claimed that there have only been two (2) occasions when
      Mother has granted him extra time with [L.G.G.] Mother’s
      testimony was that she has granted Father periods of additional
      time beyond what is in the current Order, though she testified
      that she did not keep a calendar of those occasions because she
      had not thought it was necessary to do so. In this regard, the
      [c]ourt finds Mother’s testimony to be credible.
            Mother also testified that she offered Father the
      opportunity to watch [L.G.G.] on Tuesdays for a period of three
      (3) months, January through March, 2016, while she worked.
      This was time when maternal grandparents would normally have
      babysat, but they were going to be unavailable during that time
      period. Mother texted Father this offer in November, 2015.
      However, when she did not hear back from him, she arranged
      for [L.G.G.] to attend preschool for an extra day during those
      three (3) months.
            Father also claims that [M]other is unresponsive to his
      requests and evidences that by extensive text records. Mother
      also supplied the court with extensive text records showing text
      message communications between the parties. What those text

                                   -8-
J-S24044-17


     records do not show are the other communications between the
     parties either in person or by phone. Mother testified that she
     regularly tried to communicate with Father by telephone to
     discuss issues with the children; however, Father would not
     cooperate in communicating in that fashion.
            The testimony of [Ms.] Kissman also indicated that the
     parties have communication difficulties, but that Mother
     ultimately appears more willing to initiate communication than
     Father. Father, in his testimony, acknowledged that Mother has
     tried to communicate with him through ways other than text
     messaging.      It would, therefore, appear that many of the
     difficulties the parties face when attempting to effectively
     communicate do not stem from Mother’s unwillingness to try to
     do so.
           Father has, at times, failed to effectively communicate with
     Mother regarding important issues. One such incident involved a
     knee injury suffered by [J.W.G., III,] while he was in Father’s
     custody. [J.W.G., III,] is a hemophiliac, which gives rise to
     special concerns when he suffers an injury. Father’s testimony
     was that he did not feel the injury was serious; therefore, it was
     not necessary to notify Mother about the incident. Father also
     claimed that the injury was aggravated by a subsequent injury
     at school, which required Mother to pick [J.W.G., III,] up later in
     the week. Mother testified, however, that she was entirely
     unaware of the injury until she was told by [J.W.G., III,] the
     following Saturday when his knee was severely swollen. Mother
     also testified that there was never an incident at the school
     involving the knee injury that required her to pick up [J.W.G.,
     III]. The end result of the knee injury was that [J.W.G., III,]
     required a series of ongoing medical treatments to address the
     issue, and Mother was not informed about the injury by Father.
           Father also complained about incidents when he was
     unable to talk to [L.G.G.] on the phone. It would appear that
     most of these incidents occurred in 2014. Mother’s testimony
     was that she also had trouble talking to [L.G.G.] on the phone at
     that time, as [L.G.G.] was then only four years old and did not
     necessarily cooperate with either party when being asked to talk
     on the phone. This would likely have been the case when Father
     attempted to speak with [L.G.G.] on her fourth birthday. There
     did not seem to be any testimony on either side that phone
     contact with [L.G.G.] continues to be an issue.



                                    -9-
J-S24044-17


             Father has also alleged that he is not being involved in the
      decision[-]making with regards to [L.G.G.]’s activities. Father
      seems to feel as though he should be consulted and must
      approve of any activity that the child does, even when those
      activities are during Mother’s periods of primary physical custody
      of the child. While Father should certainly be involved in major
      decisions that impact [L.G.G.], namely those involving [L.G.G.]’s
      health, education, religion, etc., other extracurricular activities
      that do not infringe upon Father’s time do not necessarily need
      Father’s consent and approval.
            Ultimately, although, Mother has at times refused to
      permit Father additional time when asked, there is also evidence
      of Mother allowing Father to spend extra time with his children
      outside of his [c]ourt[-o]rdered periods of partial custody.
      Additionally, as Mother is more likely to initiate and maintain
      open communication, this factor weighs against Father’s request
      to modify the current custody order.

Id. at 3-5.

      Further, in addressing Section 5328(a)(8), the attempts of a parent to

turn the child against the other parent, except in cases of domestic violence

where reasonable safety measures are necessary to protect the child from

harm, and concluding a lack of attempted alienation on the part of Mother

and her extended family, the trial court noted:

             In his Petition for Modification, Father has alleged that
      “Mother and her extended family, through various actions, have
      previously caused alienation between Father and the Children.”
      The testimony of [Ms.] Kissman, however, refuted this notion.
      Specifically, [Ms.] Kissman stated that [L.G.G.] did not seem to
      be affected by the animosity between the parents in their high
      conflict custody case, and that she seemed to be fairly
      unaffected by the disharmony between her parents. This would
      then seem to indicate that [L.G.G.] does not exhibit any
      alienation from Father at this time.
           [Ms.] Kissman’s testimony also did not indicate that
      [J.W.G., III,] appeared to be alienated from Father. Specifically,
      when asked about Father’s allegations concerning Mother’s and

                                    - 10 -
J-S24044-17


         maternal family’s efforts to alienate Father, [Ms.] Kissman
         testified that [J.W.G., III,] did not present as an alienated child
         to her. [Ms.] Kissman, rather, found that [J.W.G., III,] was sad
         that he does not have a positive relationship with his Father, but
         she did not find alienation.
               It is important to note that following [Ms.] Kissman’s
         evaluation, and by the time the [c]ourt was able to interview
         [J.W.G., III], [J.W.G., III,]’s relationship with his Father had
         changed. After the evaluation process with [Ms.] Kissman,
         [J.W.G., III,] began to refuse to go to his regularly scheduled
         periods of partial custody with Father.       [J.W.G., III,] did,
         however, participate in counseling with Father. Those sessions
         were set up and held with licensed clinical social worker Daisi
         Eyerly. When [J.W.G., III,] expressed views of the situation, he
         appeared to feel as though Father would make promises to him
         that he had no intention of keeping.
               The evidence that has been presented to the [c]ourt by all
         parties does not appear to establish any attempt at alienation on
         the part of Mother or Mother’s extended family. Instead, it
         would seem as though [J.W.G., III,]’s strained relationship with
         Father is due only to the interactions he has had with Father.

Id. at 9-10.

         Father, however, argues that the trial court erred in failing to consider

behaviors which suggested a pattern of Mother failing to promote and

encourage a relationship between the Children and Father. Father’s Brief at

9.   As maintained by Father, “The [t]rial [c]ourt abused its discretion in

ignoring a vast amount of evidence which clearly revealed a settled purpose

on behalf of Mother to cause a divide in the relationship between Father and

the children.” Id. at 10. Father points to examples of conduct of not only

Mother, but her extended family, which he claims were ignored by the trial

court.     Id.   Father suggests these behaviors were meant to create a rift

between he and the Children. Id. at 13.

                                       - 11 -
J-S24044-17


        Moreover,    and    more      importantly,   Father   contends   that   Mother

achieved her goal and alienated J.W.G., III, from Father.             Id. at 14.   He

states:

               The [t]rial [c]ourt was presented with evidence which
        showed Mother’s conduct adversely affected the relationship
        between Father and the oldest child. Mother has had custody
        since June 25, 2014. Under her watch, she has done numerous
        acts to limit Father’s time with the children or not promote a
        relationship between Father and the parties’ son. The end result
        was that Mother was successful in severing the relationship
        between Father and son.

Id.

        Additionally, in relying on the findings of Ms. Kissman with regard to

its determination with respect to alienation, Father argues that “[t]he trial

court     mischaracterized      the     uncontradicted    factual   conclusions    and

observations of the expert witness, [Ms.] Kissman, which amounts to an

abuse of discretion.”      Id. at 15.      According to Father, a conclusion of no

alienation is “inconsistent with the unqualified findings of [Ms.] Kissman.” 5

Id. at 17. Father proffers the following:

              [Ms.] Kissman stated throughout her report and testimony
        that Father’s concerns had merit. She also testified that the
        reason she did not find [J.W.G., III] to be an alienated child was
        the fact that he wished to repair his relationship with Father.
        The cessation of time with Father after the evaluation was
        complete shows that there is a severe separation present.
        Whether or not the child was actually alienated, however, the
____________________________________________


5
  Father limits this argument to Ms. Kissman’s findings as to alienation. He
does not explore Ms. Kissman’s recommendations with regard to custodial
time. Id. at 15-18.



                                          - 12 -
J-S24044-17


       trial court clearly ignored [Ms.] Kissman’s findings showing that
       Mother and her family attempted to cause a divide between
       Father and the oldest child.
             The [t]rial [c]ourt picked statements from the testimony
       and report of [Ms.] Kissman to support its position, and ignored
       and/or mischaracterized her overall findings and conclusions.
       The trial court committed an abuse of discretion by ignoring the
       uncontradicted and unqualified findings of attempts at alienation
       and used [Ms.] Kissman’s report and testimony, out of context,
       to support its position.

Id. at 17-18. We disagree.

       In the case sub judice, the record supports the trial court’s

determinations and we, therefore, discern no abuse of discretion.               No

evidence was presented that Mother denied Father of any custodial time as

provided by court order. Moreover, Mother was willing to arrange additional

custodial time.      N.T., 7/27/16, at 7.          Father acknowledged at least two

occasions where he was afforded additional custodial time with L.G.G. N.T.,

6/30/16, at 63, 112.        Although Father was quick to suggest that Mother

declined his requests for additional custodial time with the Children outright

or just did not respond, Mother testified to occasions where she attempted

to contact and respond to Father in manners other than text message, i.e.

telephone call.6, 7 N.T., 6/30/16, at 62; N.T., 7/27/16, at 8, 28. In addition,

____________________________________________


6
  Father admitted he was unreceptive and unresponsive to other forms of
communication with Mother. N.T., 6/30/16, at 119.
7
  Many of Father’s requests centered around L.G.G. as J.W.G., III, was in
school. Id. at 61.
(Footnote Continued Next Page)


                                          - 13 -
J-S24044-17


the evidence revealed confusion as to the correct mobile phone number for

Father at the time.            N.T., 7/28/16, at 13-17.         Further, and more

significantly, Mother offered Father additional custodial time.              Mother

testified she offered Father Tuesdays, from January through March of 2016,

as well as any snow days, with L.G.G. as her parents were in Florida.8 N.T.,

7/27/16, at 9-10.

      Likewise, Mother testified that she encouraged contact with Father and

Father’s extended family on the part of the Children. N.T., 6/30/16, at 193;

N.T., 7/27/16, at 42-43. Mother indicated that, while J.W.G., III, no longer

attended his custodial time with Father, she advised him that he should, in

fact, participate and attend and that she supports and positively encourages

L.G.G.’s attendance. N.T., 6/30/16, 194-95.

      Moreover, after completing a custody evaluation, Ms. Kissman opined

that, despite the hostility and conflict between the parties, L.G.G. was

unaffected and “loved both parents fairly equally. . . didn’t appear to be

choosing sides.”         Id. at 26, 35.          Further, while recognizing Father’s

allegations and potential merit, Ms. Kissman found J.W.G., III, was not

alienated. Id. at 28, 36. Ms. Kissman testified as follows:


                       _______________________
(Footnote Continued)


8
  Maternal grandparents typically watched L.G.G. on Tuesdays. As Father
did not respond to this offer, Mother enrolled L.G.G. in pre-school on
Tuesdays. N.T., 7/27/16, at 9-10.



                                           - 14 -
J-S24044-17


      Q.    I’d like to direct your attention on that summary of
      recommendations on Page 24 to the last paragraph, or the
      second-to-the–last paragraph from the bottom where it starts,
      father makes allegations, okay.
            He obviously was making allegations about [M]other and
      the paternal [sic] family attempting to keep children away, to
      help manipulate the situation, alienating him. What did you find
      with regard to that specifically?
      A.     Well, I thought that [sic] some merit. But [J.W.G., III,]
      did not present as an alienated child to me. He was ambiguous,
      could remember positive memories with the father. Alienated
      children usually don’t. He wanted to repair the relationships
      [sic]. It was one of his wish us [sic].
             One of the things that makes him sad is he did not have a
      positive relationship with his father. So I did not find alienation.
      And, again, that term, you know, is not really recommended by
      the APA [American Psychological Association] and everyone else.
      But I did not find true alienation.

Id. at 28.   This is a clear expression that J.W.G., III, was not alienated.

Although Ms. Kissman was not aware that J.W.G., III, had stopped attending

his custodial time with Father, she did not suggest that her opinion would be

altered. Id. at 29. In fact, in response to inquiry from the trial court, Ms.

Kissman acknowledged that she would not be surprised if the issues in the

relationship between Father and J.W.G., III, existed going back to the

previous custody hearing given the lack of therapeutic intervention to repair

the relationship.   Id. at 37, 39.   Similarly, she also observed that Mother

was the party more willing to communicate. Id. at 40.

      Hence, as the trial court’s determinations are supported by competent

evidence in the record, we find no abuse of discretion.         Father’s claims




                                     - 15 -
J-S24044-17


related to Mother’s alleged failure to foster a relationship between and/or

attempts to alienate the Children from Father are, therefore, without merit.

      Lastly, we review Father’s challenge as to the trial court’s review of the

best interest factors pursuant to Section 5328(a).           Father argues that the

trial court ignored evidence which conflicted with its decision. Father’s Brief

at 19-20. As we construe this issue, Father, in essence, questions the trial

court’s findings of fact and determinations regarding credibility and weight of

the evidence.     Under the aforementioned standard of review applicable in

custody matters, these are not disturbed absent an abuse of discretion. See

E.R., 129 A.3d at 527.

      Upon review, we discern no abuse of discretion.              In the case sub

judice, as required by law, the trial court carefully analyzed and addressed

the factors under Section 5328(a) in considering the Children’s best

interests. See Trial Court Opinion and Order, filed 12/8/16, at 3-13. Thus,

after review of the record, we determine that the trial court’s findings

regarding   the    custody   factors   set      forth   in   Section   5328(a)   and

determinations regarding the Children’s best interests are supported by

competent evidence in the record. See E.R., 129 A.3d at 527. As we find

that the trial court has not made an error of law, and its conclusions are not




                                       - 16 -
J-S24044-17


unreasonable in light of the sustainable findings of the trial court, we will not

disturb them.9 Id.

       Order affirmed; Application to Amend Brief Granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/2017




____________________________________________


9
  Appellant filed with this Court an application to amend his appellate brief.
He attached thereto the section of his brief which he wished to amend. We
grant the application.



                                          - 17 -